DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgement
The response filed on 2/8/2022 has been entered and made of record.
Application Status 
Claims 2, 4, 6, 12, 14, 16, 18, and 21 were canceled. 
Claims 1, 3, 5, 7-11, 13, 15, 17, and 19-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patents 10,694,183 and 10,212,419, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 8/27/2021, 1012/2021, 12/18/2021, are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are “first decoding unit”, the “second decoding unit”, the “first encoding unit”, and the “second encoding unit” in claims 1-10 and 13-20.              Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.              If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Manu Bansal (L0610) on 2/25/2022 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1. (Currently Amended) A video decoder for decoding a video represented by a base layer signal and an enhancement layer signal, the video decoder comprising: a first decoding unit including a base layer decoder configured to reconstruct, using a processor, a base layer signal based on transform decoding of a base layer residual signal from a coded data stream; and a second decoding unit including an enhancement layer decoder configured to reconstruct, using the processor, an enhancement layer signal from the coded data stream at least by: determining an inter-layer prediction signal based on a scalability refinement of the reconstructed base layer signal, the scalability refinement including predictively reconstructing the enhancement layer signal using the inter-layer prediction signal, wherein the first and second decoding units are configured to reconstruct the base layer and enhancement layer signals, respectively, based on one of the following: bypassing both deblocking filtering and in-loop filtering, bypassing one, and using the other, of the deblocking filtering and the in-loop filtering, and using both of the deblocking and the in-loop filtering; wherein the first and second decoding units are configured to bypass or use one or both of the deblocking filtering and the in-loop filtering based on: (i) first side information in the coded data stream signaling a combination of the deblocking filtering and the in-loop filtering used to obtain the base layer signal, and (ii) second side information in the coded data stream signaling a combination of the deblocking filtering and the in-loop filtering used to obtain a base layer signal which is used in the predictive reconstruction of the enhancement layer signal.  
2. (Canceled) 128571-5249-US2Response to Non-Final Office ActionU.S. Application No. 16/871,866  
3. (Original) The video decoder of claim 1, wherein the first decoding unit is configured to reconstruct the base layer signal from the coded data stream based on block-based prediction coding.  
4. (Canceled)  
5. (Previously Presented) The video decoder of claim 1 wherein the second decoding unit is configured to perform the scalability refinement by up-sampling the reconstructed base layer signal so as to achieve the resolution refinement.  
6. (Canceled)  
7. (Original) The video decoder of claim 1, wherein the second decoding unit is configured to perform the predictive reconstruction by spatially or temporally predicting a portion of an enhancement layer signal, currently to be reconstructed, from an already reconstructed portion of the enhancement layer signal to acquire an enhancement layer internal prediction signal, and combining the inter-layer prediction signal and the enhancement layer internal prediction signal to acquire the enhancement layer prediction signal.  
8. (Original) The video decoder of claim 7, wherein the second decoding unit is configured to perform the combining by forming, at a portion currently to be reconstructed, a weighted average of the inter-layer prediction signal and the enhancement layer internal prediction signal to acquire the enhancement layer prediction signal.  
9. (Original) The video decoder of claim 8, wherein weights at which the inter-layer prediction signal and the enhancement layer internal prediction signal contribute to the enhancement layer prediction signal vary over different spatial frequency components.  
10. (Previously Presented) The video decoder of claim 1, wherein the deblocking and/or in-loop filtering varies in transfer function according to side information in the coded data stream.  
11. (Currently Amended) A non-transitory computer-readable medium for storing data associated with a video, comprising a data stream stored in the non-transitory computer-readable medium, the data stream comprising information related to an encoded video represented by a base 128571-5249-US3Response to Non-Final Office ActionU.S. Application No. 16/871,866 layer signal and an enhancement layer signal, wherein the data stream is decoded using a plurality of operations including: reconstructing, using a processor, the base layer signal based on transform decoding of a base layer residual signal from the data stream; and reconstructing, using the processor, the enhancement layer signal from the data stream at least by: determining an inter-layer prediction signal based on a scalability refinement of the reconstructed base layer signal, the scalability refinement including 
predictively reconstructing the enhancement layer signal using the inter-layer prediction signal, wherein the reconstructing of the base layer and enhancement layer signals, respectively, is based on one of the following: bypassing both deblocking filtering and in-loop filtering, bypassing one, and using the other, of the deblocking filtering and the in-loop filtering, and using both of the deblocking and the in-loop filtering; wherein the bypassing or using of one or both of the deblocking filtering and the in-loop filtering are based on: (i) first side information in the data stream signaling a combination of the deblocking filtering and the in-loop filtering used to obtain the base layer signal, and (ii) second side information in the data stream signaling a combination of the deblocking filtering and the in- loop filtering used to obtain a base layer signal which is used in the predictive reconstruction of the enhancement layer signal.  
12. (Canceled)  
13. (Currently Amended) A video encoder for encoding a video, comprising: a first encoding unit including a base layer encoder configured to, using a processor, determine a base layer residual signal for a base layer of the video, and encode into a data stream a base layer signal based on transform decoding of the base layer residual signal; and a second encoding unit including an enhancement layer encoder configured to encode, using 128571-5249-US4Response to Non-Final Office ActionU.S. Application No. 16/871,866 the processor, an enhancement layer signal into the coded data stream at least by: determining an inter-layer prediction signal based on a scalability refinement of the base layer signal, the scalability refinement including wherein the first and second decoding units are configured to bypass or use one or both of the deblocking filtering and the in-loop filtering based on: (i) first side information in the coded data stream signaling a combination of the deblocking filtering and the in-loop filtering used to obtain the base layer signal, and (ii) second side information in the coded data stream signaling a combination of the deblocking filtering and the in-loop filtering used to obtain a base layer signal which is used in the predictive reconstruction of the enhancement layer signal.  
14. (Canceled)  
15. (Original) The video encoder of claim 13, wherein the first encoding unit is configured to encode the base layer signal based on block-based prediction coding.  
16. (Canceled)  
17. (Previously Presented) The video encoder of claim 13, wherein the second encoding unit is configured to perform the scalability refinement by up-sampling the reconstructed base layer signal so as to achieve the resolution refinement.  
18. (Canceled)  
19. (Original) The video encoder of claim 13, wherein the second encoding unit is configured to perform the predictive encoding by spatially or temporally predicting a portion of an enhancement layer signal, currently to be 128571-5249-US5Response to Non-Final Office ActionU.S. Application No. 16/871,866 encoded, from an already encoded portion of the enhancement layer signal to acquire an enhancement layer internal prediction signal, and combining the inter-layer prediction signal and the enhancement layer internal prediction signal to acquire the enhancement layer prediction signal.  
20. (Original) The video encoder of claim 19, wherein the second encoding unit is configured to perform the combining by forming, at a portion currently to be encoded, a weighted average of the inter-layer prediction signal and the enhancement layer internal prediction signal to acquire the enhancement layer prediction signal.  
21. (Canceled)

Allowable Subject Matter
Claims 1, 3, 5, 7-11, 13, 15, 17, and 19-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to systems and method for a scalable video coding.  The system includes two separated coding units: one unit for a base layer and another unit for an enhancement layer.  The coding unit for the enhancement layer reconstructs the enhancement layer signal from the coded data stream by determining an inter-layer prediction signal based on a scalability refinement of the reconstructed base layer signal, wherein the scalability refinement including a bit-depth refinement, and the bit-depth refinement is based on a tone-mapping from n bits to m bits with m > n.  In addition, both of the base layer and the enhancement layer coding units can enhance video visual quality for each layer signal by implementing a deblocking filtering and/or in-loop filtering methods. A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 8/10/2021 for details.  In that Office action, claim 21 was indicated as an allowable claim. In an amendment filed on 2/8/2021, the Applicant included allowable subject matters of claim 21 into all independent claims.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all applied references to arrive in the context of the claimed invention.  As a result, claims 1, 3, 5, 7-11, 13, 15, 17, and 19-20 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488